Citation Nr: 0117375	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  98-15 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for arthritis of multiple 
joints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1993 to 
January 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision of the Regional 
Office (RO) that, in pertinent part, denied the veteran's 
claim for service connection for arthritis of multiple 
joints.  When this issue was before the Board in February 
2000, it was remanded for additional development of the 
record.  As that action has been accomplished, the case is 
again before the Board for appellate consideration.

The Board points out that the issues of service connection 
for a heart disorder and a back disability were before it in 
February 2000.  These issues were denied at that time and, 
therefore, this decision is limited to the issue noted on the 
preceding page.


FINDINGS OF FACT

1.  The service medical records are negative for complaints 
or findings pertaining to arthritis.

2.  There is no clinical evidence of arthritis of any joint 
following the veteran's discharge from service.


CONCLUSION OF LAW

Arthritis of multiple joints was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the duty of the Department of Veterans Affairs (VA) to notify 
the veteran and the representative, and has enhanced its duty 
to assist a veteran in developing the information and 
evidence necessary to substantiate a claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  Since these legislative changes serve 
to eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The veteran has not indicated that 
there are additional private medical records that could be 
obtained.  The RO has obtained the veteran's VA medical 
treatment records from the time he was separated from service 
in 1997 to the present.  Additionally, the RO provided the 
veteran with an examination in relation to his claim for 
service connection for arthritis of multiple joints.  

The record discloses that the August 1997 rating decision 
provided the veteran with the reasons and bases for the 
denial of his claim.  The February 1998 statement of the case 
provided the veteran with the relevant laws governing service 
connection.  These notification letters were sent to the 
veteran's latest address of record, and correspondence copies 
were mailed to the veteran's accredited representative, the 
Disabled American Veterans.  These notifications were not 
returned by the United States Postal Service as 
undeliverable, see Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)), 
and thus the Board concludes that the veteran, and his 
representative, have received these determinations.

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Factual background

The service medical records contain no complaints, treatment 
or findings of arthritis in any joint.  On a report of 
medical history in November 1996, in conjunction with the 
separation examination, the veteran denied having had bone, 
joint or other deformity.  A clinical evaluation of the upper 
extremities, lower extremities and spine was normal.

On VA general medical examination in May 1997, the veteran 
complained of low back pain and pains in his knees, hips and 
hands.  An examination of the shoulders, hands, elbows, 
knees, low back and hips was completely within normal limits, 
including range of motion.  X-ray studies of the lumbar spine 
and right hip were normal.  An X-ray study of the right knee 
revealed no significant abnormality.  The pertinent 
impression was low back pain, right knee pain and right hip 
pain, but clinical examination and X-ray studies were normal.

Service connection is in effect for a right ankle disability, 
tinnitus and a scar of the right thumb.

Analysis 

Service connection may be granted for disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1131.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

The veteran asserts that service connection is warranted for 
arthritis of multiple joints.  The Board acknowledges that 
the veteran testified that his joint symptoms had their onset 
in service.  (See November 3, 1999 hearing transcript, at 
page 5.)  It is significant to point out, however, that there 
is no indication in the service medical records that the 
veteran ever sought treatment for joint complaints, nor is 
there any mention of arthritis.  Similarly, although the 
veteran voiced complaints of pain of various joints at the 
time of the May 1997 VA examination, there were no abnormal 
clinical findings.  In addition, X-ray studies of the lumbar 
spine, right hip and right knee were normal.  The fact 
remains that there is no current objective evidence of 
arthritis in any joint.  The clinical findings on 
examination, which fail to demonstrate that the veteran has 
arthritis, are of greater probative value than the veteran's 
allegations made in support of his claim.  The Board, 
therefore, concludes that the weight of the evidence is 
against the claim for service connection for arthritis of 
multiple joints.  

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the United 
States Court Appeals for Veterans Claims noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In the absence of proof of a present 
disability, there can be no valid claim.  



ORDER

Service connection for arthritis of multiple joints is 
denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

